Citation Nr: 1308578	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-16 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for a heart disorder, to include coronary artery bypass grafting, to include as due to exposure to herbicides.

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for a lung disorder, claimed as pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2011, the Veteran testified before a Decision Review Officer (DRO) at hearing at the RO.  A transcript of the hearing is of record. 

The Board notes that the RO also denied entitlement to service connection for Agent Orange exposure as a separate claim in the March 2008 rating decision.  However, in the October 2011 DRO hearing, the Veteran and his representative clarified that the Veteran was seeking entitlement to service connection for a heart disorder as due to Agent Orange exposure, and not as a separate claim.  As such, the Board has recharacterized the claims on appeal as noted on the title page.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The issues of entitlement to service connection for asbestosis and a lung disorder, claimed as pneumonia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest in service or for many years thereafter and is not related to service.

2. Tinnitus did not manifest in service and is not related to service.

3.  An acquired psychiatric disorder did not manifest in service or for many years thereafter and is not related to service.

4.  The Veteran did not serve in Vietnam, or in the inland waters of Vietnam.

5.  The Veteran has not been shown to have been exposed to Agent Orange during service.

6.  A heart disorder did not manifest in service or for many years thereafter and is not related to service.


	CONCLUSIONS OF LAW	

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  An acquired psychiatric disability was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).  

4.  A heart disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In August 2006, December 2006, and September 2007 letters, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection for the claimed disabilities.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records, all of the identified post-service private records and the Veteran's Social Security Administration (SSA) records.

The Board acknowledges the Veteran's representative's argument that the Veteran's service treatment records are incomplete and that the claim should be remanded to obtain the Report of Medical History from the Veteran's discharge.  In this case, however, there is no indication that the Veteran's service treatment records are incomplete.  In addition, the Veteran has not reported that he complained of the claimed disabilities in service.  Therefore, the Board finds that a remand to attempt to obtain any such record is not warranted.

In addition, the Veteran was afforded a VA examination in November 2011 to determine the nature an etiology of the claimed hearing loss and tinnitus. 

The Veteran and his representative have requested VA examinations with respect to the claimed psychiatric disorder and heart disorder.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See also Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board finds in this case that there is no is no reliable lay or medical foundation to support the claims for service connection other than lay assertions which are not deemed to be credible for reasons explained in the legal analysis portions of this decision. There is no reliable evidence that satisfies the second or third criterion of the McLendon analysis to establish service connection for the claimed disorders. The Board thus finds that the evidence of record is adequate to render decisions on the claims of entitlement to service connection for a heart disorder and acquired psychiatric disorder, and that an examination is unnecessary.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for bilateral hearing loss, tinnitus, acquired psychiatric disorder, and heart disorder, are thus ready to be considered on the merits.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  With respect to the current appeal, this list includes cardiovascular-renal disease, organic disease of the nervous system, and psychoses.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, cardiovascular-renal disease, and psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b)  do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

A.  Bilateral Hearing Loss and Tinnitus

In this case, the Veteran asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure during service-specifically, from loud noises while serving aboard an aircraft carrier.

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

A July 1967 induction examination includes audiometric findings indicating no hearing loss.  Service treatment records show no complaints or treatment for hearing loss or tinnitus during service.  Upon separation in September 1969, the Veteran scored a 15/15 on a whisper voice test.  An examination of his ears was normal.  

Following service, the Veteran underwent private audiology testing in October 2007. On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
        25
20
15
15
25
LEFT
60
55
50
50
50

On an undated private audiogram received in January 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
        30
30
30
30
30
LEFT
70
50
55
60
60

A September 2011 report from the Wright Hearing Clinic reflects that he Veteran had a history of noise exposure, including military aircraft carrier noise from 1968 to 1969.  He noted that tinnitus was present.  There was no family history of hearing loss.  The Veteran also described intermittent loss of balance and dizziness in the morning when tinnitus was present.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
        60
65
70
75
75
LEFT
70
65
70
75
75

The examiner noted that the hearing loss was mixed with air/bone gap present.  She indicated that the Veteran had 65 percent loss in the right ear and 68 percent loss in the left ear.  

On VA examination in November 2011, the Veteran reported a history of hearing loss and tinnitus.  He indicated that he was exposed to loud noise during service, including from jet engines on an aircraft carrier as well as drilling, sanding, and other construction noises on the carrier while dry docked.  He indicated that he had hearing protection.  After service, the Veteran noted that he worked for the Anniston Army Depot for 32 years with the use of hearing protection.  He denied any recreational noise exposure.  The Veteran reported a gradual onset of tinnitus 4 to 5 years prior to examination.  The tinnitus was constant.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
65
65
55
65
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 52 percent in the left ear.

The examiner concluded by diagnosing normal hearing in the right ear from 250 to 8000 Hertz and flat, severe conductive hearing loss in the left ear.  The examiner concluded that the Veteran's tinnitus is not as likely as not due to service, given the Veteran's reported timeframe of onset.  As for the Veteran's hearing loss, the examiner noted that as right ear hearing continued to be normal at all tested frequencies, it was not likely that military noise exposure caused any hearing loss in the right ear.  She noted that the Veteran had had conductive hearing loss in his left ear which could possibly be improved with medical intervention and she recommended follow-up with and ear, nose, and throat physician.  Moreover, she pointed out that the Veteran denied any head trauma on his left side in service or any recurrent ear infections or other problems with his left ear.  Due to the conductive nature of the hearing loss and the fact that it is not sensorineural, she opined that it is not likely that in-service noise exposure caused his left hear hearing loss.  

Upon careful review of the record, the Board finds that service connection for bilateral hearing loss disability and tinnitus is not warranted.  The Veteran does have a current hearing loss disability, as defined under 38 C.F.R. § 3.385.  The record also reflects a diagnosis of tinnitus.  Furthermore, the Board acknowledges the Veteran's in-service noise exposure.  However, he is not competent to provide an opinion as to the etiology of his remote complaint of hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Here, the assertion is that there is a remote onset of tinnitus and hearing loss, rather than an in-service onset of hearing loss and tinnitus.

The Veteran is certainly competent to report as to the symptoms he experiences, such as hearing difficulty, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan, supra.  However, the Veteran's statements of record do not establish a consistent report of symptomatology to establish continuity since service.  Rather, the Veteran has merely indicated that he has hearing loss and tinnitus due to noise exposure during service.  He has not expressed onset of hearing loss in service or continuous hearing loss since service.
  
Moreover, there is no competent evidence of record otherwise linking the Veteran's bilateral hearing loss and tinnitus to his active service.  The medical evidence of record does not support the assertion that his hearing loss is related to his active service.  The only opinion on the matter is the one provided by the November 2011 VA examiner, which weighs against the claim.  The Board finds that this opinion is competent and highly probative, as the examiner reviewed the Veteran's service records and took a history from the Veteran.  With the available information, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not related to service.

Likewise, there is no competent and credible evidence of record showing the manifestation of sensorineural hearing loss to a compensable degree within one year of separation from service.  In fact, as noted above, the medical evidence reveals that the Veteran was not diagnosed with disabling hearing  loss for VA purposes until 2008-nearly 40 years following service.  Thus, service connection is not warranted on a presumptive basis.

 For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, as he believes that this disability had its onset in service.  He indicated that he served on an aircraft carrier during the Vietnam War and saw the planes coming back with damage and bullet holes, which made him increasingly nervous.  He reported that he had experienced problems with anxiety and depression since the 1960s. 

Service treatment records show no complaints or treatment for an acquired psychiatric disorder.  The Veteran was noted to be normal from a psychiatric standpoint on September 1969 separation examination.   

Following service, private treatment records from Family and Occupational Medicine reflect that the Veteran was seen for complaints of sleep disturbances and decrease in concentration in January 1996.  He reported an increase in family stresses.  An impression of anxiety spells, doubt significant depression, was indicated.  The Veteran was prescribed Xanax.  A history of anxiety spells was later noted in August 1996.  

A March 2000 treatment report reflects that the Veteran was under treatment for depression.

A December 2000 treatment report reflects that the Veteran was taking medication for his anxiety.

Another January 2004 private treatment report reflects a past medical history of anxiety.  

A January 2004 treatment report from private physician Dr. M. reflects a diagnosis of generalized anxiety disorder.  Dr. M. notes that the Veteran presented for treatment of anxiety attacks.  She noted that the condition had existed for 3+ years.  The Veteran indicated that stress in his life was his worst problem.  

A March 2005 treatment report reflects that the Veteran took Effexor and Klonopin for treatment of his anxiety and depression.

In June 2006, the Veteran complained of stress and anxiety following his bypass surgery.

A June 2006 doctor's statement from private physician Dr. M. reflects a history of anxiety.

The Veteran's SSA records include a September 2006 mental status examination.  With respect to psychiatric history, the Veteran reported being treated for anxiety and depression.  He did not discuss any report of difficulty during service or describe any in-service stressors.  He indicated that he felt highly anxious and fatigued all the time.  He reported a history of auditory hallucinations beginning around 1982.  After mental status examination, the examiner diagnosed major depressive disorder with psychotic features and generalized anxiety disorder.

A January 2007 statement from the Veteran's friend reflects that he had known the Veteran for almost 50 years.  He noted that the Veteran's outlook on life seemed to change once he entered service, and he became more worried and apprehensive.  After service, he observed that the Veteran was stressed and anxious.   He also noted that the Veteran's change in behavior had been progressive.

The Board has carefully considered and evaluated the evidence of record. The Veteran is competent to report symptoms, present and past.  Layno, 6 Vet.App. at 469.  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d. at 1372; see Buchanan, 451 F. 3d at 1331.  However, in this case, the Board finds that the Veteran's assertions, as well as those of his friend, of anxiety symptoms in and since service are not credible. 

Although the Veteran and his friend suggest that he has had continuous symptoms since service, such remote report is inconsistent with the normal separation examination.  It is further inconsistent with his denial of a pertinent history of such problems in service and following service when otherwise seeking medical attention for his anxiety symptoms.  Rather, post-service treatment records mainly reflect that the Veteran complained of anxiety related to life stressors and medical problems.  Dr. M. noted a history of anxiety for more than 3 years, but not since service.  The Veteran first claims to have an anxiety condition related to service in August 2008, roughly 40 years after service separation. 

The Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  The post service assertions are inconsistent with the contemporaneous history noted at the time of his service discharge. The Veteran's assertion of anxiety symptoms since service is self-interested, and contradicted by other evidence. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing anxiety and depressive symptoms since service are not credible. Therefore, his statements have minimal probative value. 

The Board assigns greater probative value to the objective evidence of record, to include service treatment records. This evidence reflects normal psychiatric evaluations, and shows no indication that the Veteran had any abnormal psychiatric symptoms in service, to include anxiety. Notably, the Veteran's post-service treatment records do not include a history of anxiety symptoms, or any other history psychiatric problems in service.  The service treatment records and private medical records constitutes evidence of significant probative value as it goes to the issue at hand and was prepared by a skilled, neutral medical professionals. The medical evidence of record shows no indication that the Veteran has a psychiatric disorder, to include anxiety, related to service.  We also note that psychosis is not shown within a year of discharge.  To the extent that he may have a psychosis, section 3.303(b) is applicable.  However, we have found the assertions of continuity to be not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan , 573 F.3d at 1287.

C.  Heart Disorder

As regards the claim for service connection for heart disorder, the Veteran contends that he is entitled to service connection for his heart disorder, status post coronary bypass grafting, as he believes that this disorder was caused by all of the stress that he was under in the military.  In the alternative, the Veteran alleges that his heart disorder stems from exposure to herbicides-namely, Agent Orange-in service.

Service treatment records show not complaints or treatment for a heart disorder.  The heart and vascular system were normal at separation.  No abnormalities with respect to the heart were found on September 1969 separation examination.   

Following service, private treatment records reflect the Veteran's heart difficulties as early as 2004.  

An April 2005 treatment report reflects that the Veteran underwent coronary artery bypass grafting to treat his coronary artery disease.  

The Veteran's SSA records reflect that he was determine disabled from December 2005 with a primary diagnosis of coronary artery disease and secondary diagnosis of ventricular ectopy.

A June 2005 treatment report reflects a diagnosis of chronic ischemic heart disease.  

A May 2006 treatment report from the Christine Medical Complex reflects a history of coronary disease.  

A June 2006 statement from private physician Dr. M. reflects treatment for coronary artery disease, enlarged heart, and arrhythmia.  

In a September 2011 statement, the Veteran's private physician, Dr. M., indicated that she had treated the Veteran on a long-term basis for a variety of disabilities, including atherosclerotic heart disease.  She noted that he described in detail how he was exposed to Agent Orange in service.  She noted that many of his medical problems have been linked to Agent Orange exposure.  She found it very possible-but impossible to prove-that many of his medical problems are linked to and are the result of his heavy Agent Orange exposure.  

If a Veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease, are presumptively service-connected. 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent. 38 U.S.C.A. § 1116(f).  Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for ischemic heart disease would be warranted.  However, the Veteran is not eligible for service connection based on herbicide exposure because he did not serve in Vietnam as that term is defined in 38 C.F.R. § 3.307(a)(6)(iii) . 

As to the claim for service connection on a herbicide presumptive basis, the Veteran's service personnel records reflect that he served on a ship, the USS America, which was in the waters offshore Vietnam in support of the war efforts.  Service in Vietnam for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service on the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).  However, service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).   "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations only if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  

The evidence does not reflect that the Veteran set foot on land in Vietnam.  While he received the Vietnam Service Medal with bronze star for his service aboard the USS America in direct support of combat forces in the Vietnam area of operations, as well as the Vietnam Campaign Medal, receipt of these awards does not independently establish a Veteran's physical presence within the land borders of Vietnam or its inland waterways.  See VA Adjudication Manual Rewrite, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 33b ("The fact that a veteran has been awarded the Vietnam Service Medal does not prove that he/she was 'in country' since service members who were stationed on ships offshore or who flew missions over the RVN, but never set foot in-country, were sometimes awarded the Vietnam Service Medal") (emphasis in original). There is nothing in the service personnel records to indicate that the Veteran set foot in Vietnam.  Moreover, although competent to state that he did in fact set foot in Vietnam, the Veteran did not do so.  Rather, he indicated during the DRO hearing that, for the most part, he stayed aboard ship.  He also does not allege that the ship served in the inland waters of Vietnam.  The Veteran is therefore not entitled to service connection for ischemic heart disease based on service in Vietnam because he did not have service in Vietnam as defined in the applicable regulations. 

Notwithstanding the herbicide presumption, service connection for a disability claimed as due to Agent Orange exposure may be established by showing that the Veteran has a disability that was in fact causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  The Veteran claimed during the DRO hearing and in various written statements that he may have been exposed to Agent Orange while handing equipment and parts of planes that flew over Vietnam.

As noted above, the Veteran is competent to testify as to his observations.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, the Veteran's claim that he may have been exposed to herbicide is, on its face, speculative. He did not indicate that he directly observed anything that indicated that any piece of equipment he handled had been exposed to herbicide.  Moreover, a May 2009 JSRRC memorandum indicated that there was no evidence that Navy or Coast Guard ships used, stored, tested, or transported tactical herbicides or that a shipboard Veteran was exposed to tactical herbicides based on contact with equipment that was used in Vietnam.  This memorandum weighs against the Veteran's assertions of possible herbicide exposure. We conclude that the Veteran has not established an adequate factual foundation for establishing exposure to Agent Orange. 

As to Dr. M's opinion, it lacks probative value.  Dr. M noted the possibility that the Veteran came in contact with Agent Orange in service and that Agent Orange has been associated with some of the Veteran's medical disabilities.  She did not indicate that she had concluded that the Veteran had in fact been exposed to Agent Orange in this manner, and did not explain any reasons for such a conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, as noted above, the evidence does not support the assertion that the Veteran came in contact with equipment or plane parts that had Agent Orange on them.  To this extent, Dr. M's statement is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). 

Therefore, the Veteran has not established that his heart disorder is causally linked to Agent Orange exposure. 

Finally, there is no evidence that the Veteran's heart disorder is otherwise related to service.  See 38 U.S.C.A. § 1113(b) (the failure to establish service connection on a presumptive basis does not preclude consideration of service connection on a direct incurrence basis).  The service treatment records are silent for heart-related complaints or diagnoses.  In fact, the heart and vascular system were normal at separation, although blood pressure was 138/90.   The Veteran has not alleged that he had symptoms of a heart disorder in service or until many years thereafter, and the first evidence of a heart disorder is in 2004.  See Maxson, 230 F.3d at 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).  Moreover, none of the private treatment records report indicate a relationship between the Veteran's current heart disorder and service.  Based upon the cumulative record, we conclude that a heart disorder was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

To the extent that there was an elevated blood pressure reading at separation; hypertension was not diagnosed, there was only one reading and the possibility of hypertension may be legitimately questioned.  38 C.F.R. § 3.303(b).  The Veteran has not alleged continuity of symptomatology and such is not shown by the evidence of record.  (The Board has addressed hypertension because of the specific language addressing cardiovascular-renal disease in 38 C.F.R. § 3.309)

Finally, to the extent that the Veteran has claimed service connection for a heart disorder secondary to his anxiety or acquired psychiatric disorder, in view of the Board's denial of service connection for acquired psychiatric disorder, there is no legal basis for granting service connection for a heart disorder as secondary to acquired psychiatric disorder. Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection for a secondary condition as a matter of law. See 38 C.F.R. § 3.310(a) (providing for service connection for a disability only where such disability is proximately due to or the result of a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a heart disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan , 573 F.3d at 1287.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for acquired psychiatric disorder is denied.

Entitlement to service connection for a heart disorder, to include coronary artery bypass grafting, to include as due to exposure to herbicides, is denied.


REMAND

The Veteran alleges that he has a lung disorder and asbestosis secondary to in-service asbestos exposure. Specifically, he states that he was exposed to asbestos while aboard the USS America, where he worked and lived under asbestos-wrapped pipes.

VA has issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos. The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual and Manual Rewrite.  See Adjudication Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006); see also VAOPGCPREC 4-00 (April 13, 2000). 

The guidelines provide that the latency period varies from 10 to 45 years between first exposure and development of the disease. Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual Rewrite states: "During World War II (WWII), several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to crystallite products as well as amosite and crocidolite since these varieties were used extensively in military ship construction." M21-MR, Part IV.ii.2.C.9.g

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. See M21-1, Part IV.ii.2.C.9.h; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  Thus, VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

In this case, the Veteran's post service treatment records reflect a diagnosis of asbestosis as well as bronchitis.  However, the record is devoid of a medical opinion linking any current diagnosis or finding to the Veteran's service.  Therefore, additional development should be undertaken to verify whether the Veteran was exposed to asbestos in service.  If asbestos exposure is verified the Veteran should be afforded an examination to determine whether he has asbestosis or lung disorder that is related to asbestos exposure in service. 

Accordingly, the case is REMANDED for the following action: 

1. The RO/AMC should attempt to verify the Veteran's claimed in-service asbestos exposure by contacting the Naval Historical Center, Ships History Branch and the Naval Sea Systems Command or other relevant Department of Defense office, regarding asbestos aboard the ships to which the Veteran was assigned. All efforts to obtain these records should be fully documented, and the RO/AMC should request a negative response if records are not available. 

2. If, and only if, the evidence obtained by the above searches confirms asbestos exposure during service, the Veteran should be scheduled for a VA respiratory examination to determine whether he has a current respiratory or pulmonary disorder, to include asbestosis, due to exposure to asbestos in service. The examiner should review the claims folder prior to examination. The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lung disorder is related to active service to include exposure to asbestos in service. The examiner should discuss the Veteran's service as well as his post-service history, and any other pertinent risk factors for asbestos-related disease or other respiratory disorders. 

3. The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record. If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


